t c summary opinion united_states tax_court mark w and anita p franklin petitioners v commissioner of internal revenue respondent docket no 7161-03s filed date mark w and anita p franklin pro sese margaret rigg for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an addition_to_tax of dollar_figure under sec_6651 for the taxable_year the issues for decision are whether petitioners are entitled to certain miscellaneous_itemized_deductions in the amount of dollar_figure for job seeking expenses and whether petitioners are liable for an addition_to_tax under sec_6651 for failing to file timely their federal_income_tax return some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits thereto are incorporated herein by this reference petitioners resided in san francisco california on the date the petition was filed in this case during mark w franklin petitioner was employed as a production specialist1 for united airlines his employment location was the united airlines facility at the san francisco international airport between january and the end of date anita p franklin petitioner wife was unemployed and had been unemployed for the previou sec_4 years at the end of march she began working for the county of alameda in oakland california in an administrative 1petitioner also described his job as a computer terminal technician position capacity she remained in this position for the remainder of and was still working there at the time of trial petitioners testified that in january they decided that petitioner would look for a new job2 with united airlines or another company in a different city where petitioner wife might also find administrative work however petitioners never set up any appointments or arranged any interviews in these destination cities petitioners also were unclear about what job positions or vocations they were seeking from january to petitioners traveled from san francisco california to miami florida in search of employment for both of them petitioner was seeking employment with his current employer or another airline company in miami while petitioner wife conducted a cold canvas search with various employers in miami palm springs plantation port everglades fort lauderdale davie dania hollywood and hallandale florida the total expense of this employment search was allegedly dollar_figure of this amount petitioners calculated dollar_figure for hotel expenses dollar_figure for meal expenses dollar_figure for car rental expenses dollar_figure for gas expenses dollar_figure for air fare expenses and dollar_figure for parking expenses 2petitioner’s testimony is unclear as to what type of job position he was seeking the second trip occurred from january to when petitioners traveled from san francisco california to los angeles california again in search of employment for both of them petitioner was seeking employment with his current employer or another airline company in los angeles while petitioner wife conducted a cold canvas search with various employers in los angeles long beach santa ana pasadena anaheim riverside irvine and burbank california the total expense of this employment search was allegedly dollar_figure of this amount petitioners calculated dollar_figure for hotel expenses dollar_figure for meal expenses dollar_figure for car rental expenses dollar_figure for gas expenses dollar_figure for air fare expenses and dollar_figure for parking expenses the third trip occurred from february to when petitioners traveled from san francisco california to washington d c in search of employment for both of them petitioner was seeking employment with his current employer or another airline company in washington d c while petitioner wife conducted a cold canvas search with various employers in washington d c fairfax vienna reston arlington and mclean virginia and silver spring oxon hill adelphi and bethesda maryland the total expense of this employment search was allegedly dollar_figure of this amount petitioners calculated dollar_figure for hotel expenses dollar_figure for meal expenses dollar_figure for car rental expenses dollar_figure for gas expenses dollar_figure for air fare expenses and dollar_figure for parking expenses the fourth trip occurred from february to when petitioners traveled from san francisco california to chicago illinois in search of employment for both of them petitioner was seeking employment with his current employer or another airline company in chicago illinois while petitioner wife conducted a cold canvas search with various employers in chicago oak park oak brook englewood norridge and oak lawn illinois the total expense of this employment search was allegedly dollar_figure of this amount petitioners calculated dollar_figure for hotel expenses dollar_figure for meal expenses dollar_figure for car rental expenses dollar_figure for gas expenses dollar_figure for air fare expenses and dollar_figure for parking expenses petitioners also contend that on january february and march petitioner wife conducted a cold canvas search with various employers in san francisco walnut creek san jose marin san rafael oakland sacramento berkeley san mateo sunnyvale concord and hayward california the total expense of this employment search was allegedly dollar_figure of this amount petitioners calculated dollar_figure for gas expenses dollar_figure for toll expenses dollar_figure for parking expenses dollar_figure for newspaper expenses dollar_figure for copying expenses dollar_figure for paper supplies dollar_figure for postage and dollar_figure for envelopes petitioners claimed that all receipts and documents which substantiated the aforesaid job seeking expenses were destroyed by water damage that occurred in their san francisco home petitioners filed a joint federal_income_tax return for the taxable_year which included a schedule a itemized_deductions petitioners’ schedule a listed miscellaneous_itemized_deductions which included job seeking expenses in the amount of dollar_figure petitioners testified that they mailed their federal_income_tax return to the internal_revenue_service irs office in fresno california in october of after the expiration of an extension date however respondent contends that petitioners mailed their return on or about date and said return was received by the irs on date in the notice_of_deficiency for the taxable_year respondent determined that petitioners are not entitled to deduct the dollar_figure claimed as job seeking expenses and are liable for an addition_to_tax of dollar_figure pursuant to sec_6651 for failure_to_file their tax_return by the prescribed due_date miscellaneous itemized deduction--job seeking expenses sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 the performance of services as an employee constitutes a trade_or_business see sec_1_162-17 income_tax regs the employee must show the relationship between the expenditures and the employment see evans v commissioner tcmemo_1974_267 such deductible expenses include those incurred in searching for new employment in the employee’s same trade_or_business 58_tc_219 54_tc_374 it does not matter whether the search is successful or even whether the taxpayer accepts a new position when it is obtained see cremona v commissioner supra pincite 54_tc_1197 it does not matter that the taxpayer is temporarily unemployed while searching or that the taxpayer is temporarily engaged in a different trade_or_business while searching for a new position in the trade_or_business previously conducted by the taxpayer see primuth v commissioner supra pincite charlton v commissioner tcmemo_1988_515 job search expenses include resumé preparation expenses postage and travel and transportation_expenses see murata v commissioner tcmemo_1996_321 if the employee is seeking a job in a new trade_or_business however the expenses are not deductible under sec_162 56_tc_895 20_tc_511 hobdy v commissioner tcmemo_1985_ evans v commissioner tcmemo_1981_413 see 51_tc_932 sec_1_212-1 income_tax regs a taxpayer who has been unemployed for more than a reasonably temporary period is not in the trade_or_business of being employed and thus the expenses of searching for a job are not deductible 362_fsupp_1242 e d tenn due to the fact that petitioner wife was unemployed during the period of time in in which petitioners conducted their job search and had been unemployed for the years prior to she is considered not in the trade_or_business of being employed and thus her expenses of searching for a job in the san francisco area and on the four job search trips are not deductible id the record is unclear as to the type of employment petitioner was seeking in the court is not certain as to whether petitioner was looking for the same position elsewhere or another type of job nevertheless we give petitioner the benefit of the doubt and assume that he was seeking the same job at another location petitioners claimed a dollar_figure deduction for traveling expenses that they claim they incurred in seeking employment of this amount petitioners argue that dollar_figure is attributable to their miami florida job search dollar_figure is attributable to their los angeles california job search dollar_figure is attributable to their washington d c job search dollar_figure is attributable to their chicago illinois job search and dollar_figure is attributable to their local job search as a general_rule the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving the commissioner’s determinations in the notice_of_deficiency to be in error rule a welch v helvering supra pincite sec_7491 which shifts the burden_of_proof to the commissioner under certain circumstances does not apply with respect to this factual circumstance because petitioners neither alleged that sec_7491 was applicable nor established that they fully complied with the statutory substantiation requirements of sec_7491 as shown below sec_7491 and b moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the trial record provides sufficient evidence that the taxpayers have incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making and allow the deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir in the case of travel_expenses specifically including meals and entertainment as well as certain other expenses sec_274 overrides the so-called cohan doctrine 50_tc_823 affd per curiam 412_f2d_201 2d cir nearly all of the claimed job search expenses are travel_expenses subject_to the strict substantiation requirements imposed by sec_274 under sec_274 no deduction may be allowed for expenses_incurred for travel or certain other expenses on the basis of any approximation or the unsupported testimony of the taxpayer sec_274 imposes strict substantiation requirements to which taxpayers must strictly adhere thus sec_274 specifically proscribes deductions for travel_expenses in the absence of adequate_records or of sufficient evidence corroborating the taxpayer’s own statement at a minimum the taxpayer must substantiate the amount of such expense the time and place such expense was incurred and the business_purpose for which such expense was incurred petitioners claim that they kept adequate_records and receipts to substantiate their claimed expenses but that such records and receipts were allegedly destroyed by water damage petitioners offered and the court received into evidence an expense log petitioners’ expense log was based on their recollection of the expenses and travel dates but no receipts or documents were used in its preparation the total expense claimed in the log was dollar_figure we do not accept this log as reliable evidence because it was prepared approximately months before trial about years after the year in issue and it was prepared in contemplation of litigation also petitioners’ testimony supporting such expenses is vague and unclear under the circumstances this log cannot be given any weight by this court furthermore petitioners have failed to account for the discrepancy between their total expenses in their expense log dollar_figure and their schedule a claimed job seeking expenses dollar_figure although most of the expenses were charged to personal credit cards petitioners have not provided any contemporaneous_records or documents to show that they paid such expenses in the amounts set forth for example petitioners have not shown that they requested copies of airfare ticket vouchers hotel bills car rental agreements or credit card statements to substantiate their claimed deductions petitioners admitted that the amounts for job seeking expenses on the schedule a are estimates and that they cannot provide the supporting documents that were used to arrive at the amounts of the expenses shown thereon petitioners have failed to satisfy the requirements of sec_274 with respect to any traveling expense that they might have incurred in seeking employment therefore we conclude that petitioners have failed to substantiate the disallowed claimed deduction see sec_6001 sec_1_6001-1 e income_tax regs respondent’s disallowance of the deduction is sustained failure_to_file addition_to_tax respondent determined an addition_to_tax as a result of petitioners’ failure to timely file their federal_income_tax return for the year in issue sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing the amount of the addition is equal to percent of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of percent for returns more than months delinquent sec_6651 petitioners’ federal_income_tax return was due on date see sec_6072 sec_1_6072-1 income_tax regs sec_6081 allows for a reasonable extension for the filing of a tax_return the extension may not exceed months see sec_6081 petitioners requested an extension to date to file their return petitioners obtained such extension for filing their return however petitioners testified that their return was filed in october of while respondent contends that petitioners’ return was received by respondent on date respondent has the burden of production with respect to any penalty addition_to_tax or an additional_amount imposed and petitioners bear the burden of proving the addition_to_tax does not apply sec_7491 116_tc_438 respondent contends that petitioners mailed their return on or about date and said return was received by the irs on date respondent offers as evidence to carry his burden of production a copy of the original form filed by petitioners which has stamped on its second page an irs date receipt stamp such an irs date stamp which has been applied in the ordinary course of business has been held to be sufficient evidence to establish receipt of a return see schentur v united_states 4_f3d_994 6th cir respondent also offers as evidence and the court has received into evidence a copy of the envelope which respondent claims contained petitioners’ return said envelope is addressed to the irs office in fresno california it is postmarked with the date of date and it bears the petitioners’ return address it is also pertinent to note that the envelope was mailed from oakland california this court finds it to be more then coincidental that the envelope containing the purported return bore the date of date and the irs stamp date was date--this appears to be the ordinary postal service time for delivery of mail from oakland california to fresno california petitioners admit they did not file their return by the proper filing_date as extended but claim they mailed their return no later then october petitioners have failed to offer any evidence to contradict respondent’s above evidence except unsubstantiated trial testimony this court finds petitioners’ testimony vague unclear and unpersuasive we reject petitioners’ testimony that their return was filed in october of and that the copy of the envelope offered into evidence is not the proper envelope which contained petitioners’ return petitioners’ only dispute with the application of sec_6651 is with the date they filed their return petitioners failed to file timely their federal_income_tax return for petitioners have not argued and there is nothing in the record to indicate that such failure was due to reasonable_cause and not to willful neglect respondent’s determination that petitioners filed their return in april of and therefore sec_7502 describes two examples of evidence that could have been used by petitioners first if any return is required to be filed by a certain date and is received after that date the date of the u s postmark shall be deemed the date of delivery second if a document is sent by registered or certified mail such registration or certification shall be prima facie evidence that the document was delivered on the date of the postmark see sec_7502 petitioners are liable for the addition_to_tax under a is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
